Case 5:20-cv-00037-LGW-BWC Document16 Filed 08/18/20 Page 1 of 1

AO 450 (GAS Rev 10/03) Judgment in a Civil Case

United States District Court

Southern District of Georgia
ILCIAS PEREZ DE LA CRUZ

JUDGMENT IN A CIVIL CASE

V. CASE NUMBER: _ 5:20cv37
TRACY JOHNS

Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

[v7] Decision by Court. This action came before the Court. The issues have been considered and a decision has been rendered.

IT IS ORDERED AND ADJUDGED

that in accordance with the Order of this Court dated August 17, 2020; the Report and Recommendations
of the Magistrate Judge is ADOPTED as the opinion of this Court. De La Cruz's Petition is DISMISSED
without prejudice and Petitioner is DENIED in forma pauperis status on appeal. This civil action stands

closed.

Approved by
HON,

 

  

hw g £ [<,2¢ TO John Triplett, Acting Clerk of Court
4 [iz Clerk

(By) Deputy Clerk

Date

GAS Rev 10/1/03
